            Case 1:19-cv-06871-ER Document 13 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN FISCHLER, Individually and on behalf
of all other persons similarly situated,

                            Plaintiff,                                   ORDER
                     – against –                                     19 Civ. 6871 (ER)

AVALONBAY COMMUNITIES,

                            Defendant.


RAMOS, D.J.:
         On July 23, 2019, Brian Fischler (“Plaintiﬀ”) ﬁled suit against AvalonBay Communities

(“Defendant”) for violations of the Americans with Disabilities Act, the New York State Human

Rights Law, and the New York City Human Rights Law. Doc. 1. On October 16, 2019, Plaintiﬀ

informed the Court that the parties had reached a settlement in principle. Doc. 10. On October

22, 2019, the Court issued an order discontinuing the case but directing the parties that they

could reopen the case within thirty days if they failed to consummate the settlement. Doc. 11.

On November 20, 2019, Plaintiﬀ requested that the Court extend the deadline for reopening the

case until December 13, 2019 because the parties had not yet ﬁnalized the settlement. Doc. 12.

         �e Court directs the parties to submit a joint report on the status of the settlement by

July 17, 2020.



It is SO ORDERED.


Dated:     July 13, 2020
           New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
